UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) October 18, 2007 COMMUNITY BANKS, INC. (Exact Name of Registrant as Specified in its Charter) Pennsylvania 23-2251762 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No. 001-11663 (Commission file number) 777 East Park Drive, Harrisburg, PA 17111 (Address of Principal Executive Offices) (Zip Code) (717) 920-5800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On October 18, 2007, Community Banks, Inc. (“Community”) issued a press release announcing earnings for the quarter ended September 30, 2007. The press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. No part of this report shall be deemed incorporated by reference into any registration statement filed under the Securities Act of 1933. Item 9.01. Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits: 99.1 Press release of Community Banks, Inc. dated October 18, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY BANKS, INC. (Registrant) Dated: October 18, 2007 By: /s/ Donald F. Holt Donald F. Holt Executive Vice President and Chief Financial Officer EXHIBIT INDEX 99.1Press release of Community Banks, Inc. datedOctober 18, 2007.
